t c memo united_states tax_court charles allison mayhugh petitioner v commissioner of internal revenue respondent docket no 23438-11l filed date charles a mayhugh pro_se robert j braxton for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule respondent issued to petitioner a unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended code and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in response to the notice_of_determination petitioner timely filed a petition pursuant to sec_6330 the issue we have been asked to decide is whether the appeals_office abused its discretion in sustaining respondent’s collection action background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioner resided in virginia at the time he filed his petition petitioner timely filed his federal_income_tax return for his tax_year respondent subsequently assessed against petitioner his unpaid tax of dollar_figure for his tax_year on date respondent sent to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing him that respondent had filed a notice_of_federal_tax_lien nftl for petitioner’s unpaid tax_liability for his tax_year on date respondent received from petitioner a timely form request for a collection_due_process or equivalent_hearing on the form petitioner requested to enter into an installment_agreement and to have the nftl withdrawn because he alleged that it would adversely impact his relationships with his clients who review his credit report before contracting with him on date settlement officer eva holsey in the appeals_office sent petitioner a letter informing him that a cdp hearing via telephone conference had been scheduled for date to allow him an opportunity to discuss the appropriateness of the collection action and potential collection alternatives the letter also directed petitioner to inform respondent by date if the scheduled conference date was inconvenient or if petitioner preferred a face-to- face hearing in the letter ms holsey confirmed that the appeals_office had received some bank mortgage statements and utility bills from petitioner however ms holsey found the information in those documents to be inadequate and therefore requested that petitioner submit by date additional financial information as well as a form 433-a collection information statement for wage earners and self-employed individuals she also reiterated that the aside from the bare allegation of adverse impact on his client relationships petitioner submitted no additional factual information regarding his claim additionally on the form petitioner requested a collection_due_process cdp hearing for his and tax years in addition to his tax_year on date respondent notified petitioner that no federal_tax_lien or levy action had been taken with regard to petitioner’s or tax_year and therefore that no cdp hearing could be scheduled with regard to those tax years petitioner has not made any claims with regard to those years in his petition so we do not address them further see rule sec_31 sec_331 appeals_office could not consider collection alternatives without the requested form 433-a and other financial information on date ms holsey and petitioner participated in the scheduled cdp hearing petitioner did not submit the requested form 433-a or financial information before the cdp hearing during the cdp hearing petitioner informed ms holsey that his clients were banks that checked his credit before contracting for his services and that an nftl would have adversely affected his ability to enter into such contracts to generate income and therefore to pay his outstanding federal_income_tax liability on date the appeals_office issued to petitioner a notice_of_determination upholding the nftl on date petitioner timely petitioned this court for review of respondent’s notice_of_determination respondent filed a motion for summary_judgment on date petitioner did not submit a response to respondent’s motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and factual inferences are viewed in the light most favorable to the nonmoving party 100_tc_32 sundstrand corp v commissioner t c pincite however the party opposing summary_judgment must go beyond the pleadings and by its own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ set forth specific facts that show a genuine dispute as to a material fact exists 477_us_317 see also rule d 87_tc_1213 petitioner failed to respond to respondent’s motion for summary_judgment after being ordered to file a response and has failed to otherwise indicate that there exists a genuine dispute as to some material fact that would require trial consequently we conclude that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law cheli v commissioner tcmemo_2013_200 at nevertheless for completeness we will briefly address the main points that petitioner raised pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal tax upon demand for payment and failure to pay see 122_tc_287 however sec_6320 requires the commissioner to give a taxpayer written notice of the filing of a federal_tax_lien upon that taxpayer’s property the notice of filing must inform the taxpayer of the right to request a hearing with the appeals_office sec_6320 if a taxpayer requests a hearing in response to an nftl pursuant to sec_6320 a hearing shall be held before an impartial officer_or_employee of the appeals_office sec_6320 sec_6330 governs how a collection_due_process_hearing is conducted see sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6320 sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 138_tc_295 aff’d 723_f3d_790 7th cir 115_tc_329 if the validity of the underlying tax_liability is not properly in issue we will review the appeals office’s determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liability is properly in issue we will review that matter de novo id following a hearing the appeals_office must determine whether to sustain the filing of the nftl pursuant to sec_6330 this court has jurisdiction to review the determination made by the appeals_office in connection with the sec_6320 hearing sec_6320 we have jurisdiction over this matter because petitioner filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection action see sec_6330 we do not review issues raised under sec_6330 including the validity of the underlying liability if the taxpayer did not raise those issues at the cdp hearing 129_tc_107 see also sec_301_6330-1 a-f3 proced admin regs moreover in a lien or levy action under sec_6320 or sec_6330 before this court the petition must contain c lear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination rule b any issue not raised in the assignments of error shall be deemed conceded id because petitioner did not challenge the validity of the underlying tax_liability during the cdp hearing or in his petition we conclude that he is precluded from challenging the validity of the underlying tax_liability giamelli v commissioner t c pincite because the validity of the underlying tax_liability is not properly in issue we will review the appeals office’s determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we will reject the determination of the appeals_office if the determination was arbitrary capricious or without sound basis in fact or law see rule a 125_tc_301 aff’d 469_f3d_27 1st cir however we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the lien should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed collection action and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - petitioner contends that respondent abused his discretion by not withdrawing the nftl pursuant to sec_6323 an nftl may be withdrawn without full payment and without prejudice under the following conditions the filing of the nftl was premature or otherwise not in accordance with administrative procedures of the irs the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the nftl was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the nftl will facilitate collection of the tax_liability and with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of such notice would be in the best interest of the taxpayer determined by the nta or the taxpayer and the united_states see skidmore v commissioner tcmemo_2012_328 at sec_301_6323_j_-1 proced admin regs if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs in his petition petitioner contends that his clients check his credit before contracting for his services and that an nftl would adversely affect his ability to enter into such contracts to generate income and therefore to pay his outstanding federal_income_tax liability however during the cdp hearing and throughout the instant case petitioner neither averred facts through an affidavit or other evidence nor advanced any detailed argument pursuant to sec_6323 in support of his contention see celotex corp u s pincite accordingly we conclude that respondent did not abuse his discretion when he upheld the nftl petitioner also contends that respondent abused his discretion when he denied petitioner’s request for an installment_agreement to be eligible for a collection alternative such as an installment_agreement the taxpayer must provide required returns and provide requested financial information including form 433-a to the appeals_office sec_301_6159-1 proced admin regs see also lance v commissioner tcmemo_2009_129 wl at schwersensky v commissioner tcmemo_2006_178 wl at the record establishes that ms holsey requested that petitioner submit before the scheduled cdp hearing a form 433-a and additional information she also reiterated that the appeals_office could not consider collection alternatives without the requested information despite these requests petitioner failed to submit the requested form 433-a or financial information before the cdp hearing and failed to request additional time to submit the requested forms and information accordingly respondent did not abuse his discretion by denying petitioner’s request for an installment_agreement see balsamo v commissioner tcmemo_2012_109 wl at huntress v commissioner tcmemo_2009_161 wl at prater v commissioner tcmemo_2007_241 wl at petitioner has not advanced any argument or submitted any documentation that would allow us to conclude that the determination to sustain the nftl was arbitrary capricious or without sound basis in fact the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed nftl appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the collection action consequently we hold that the appeals in his petition petitioner alleges that despite not being offered an installment_agreement he has been making monthly payments towards his outstanding tax_liabilities for his and tax years and has made estimated_tax payments for hi sec_2011 tax_year respondent does not disagree with petitioner however petitioner’s voluntary payments do not on their own qualify him for an installment_agreement as we note above petitioner must provide the requested form 433-a and supporting financial information if he desires to enter into an installment_agreement or other collection alternative office did not abuse its discretion when it issued a notice_of_determination upholding the proposed nftl in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
